Title: Mercy Otis Warren to John Adams, Dec. 1786
From: Warren, Mercy Otis
To: Adams, John


          
            
              [To the same]
            
            
              Milton
               December 1786
            
          

          You Sir, have been so long absent from your native Country that you
            can scarecely realize its present situation; nor shall I attempt to give you an exact
            portrait thereof. Yet I will observe the imbecillity of human nature, is here exhibited
            in as strong a light at this period, as perhaps may be found in any page of history.
          Emancipated from a foreign yoke, the blessings of peace just
            restored upon honourable terms, with the liberty of forming our own governments, framing
            our own laws, choosing our own magistrates, and adopting manners the most favourable to
            freedom and happiness, yet sorry I am to say I fear we have not virtue sufficient to
            avail ourselves of these superior advantages.
          The glorious fabric which you and your compeers with so much labour
            and assiduity have successfully reared, may totter to the foundation before the civil
            feuds that have justly alarmed the Continent, and more particularly the Massachusetts
            are entirely quelled:
          In this Country, lately armed for opposition to regal despotism,
            there seems to be on the one side a boldness of spirit that sets at defiance all
            authority, governments and order, and on the other, not a secret wish only, but an open
            avowal of a necessity for drawing the reins of power much too tight for republicanism,
              or even for a wise and limited Monarchy. Perhaps America is in the
            predicament of an adventurous youth, who has disengaged himself from parental authority,
            before the period of maturity that might have taught him to make a proper use of his
            freedom. You have a friend here who equally criminates the conduct of both parties.
          The causes of the late western commotions may be easily
            investigated, but the consequences must be left to the hand of time. The Cincinnati who
            have been waiting a favourable tide to waft them on to the strong fortress of nobility,
            are manifestly elated by the present prospect. A large body of wealthy citizens are
            flattering themselves, that a strong aristocratic power is fast forming and connecting
            through this country, while the younger classes, more especially the professional
            characters, are crying loud for Monarchy and a standing army to support it.
          Time will make curious disclosures, and you Sir, may be astonished
            to find the incendiaries who have fomented the discontents among the miserable
            insurgents of the Massachusetts, in a class of men least suspected. These in order to
            skreen their own guilt, have secretly fabricated a vague report, and caused the
            malignant rumour to light for a moment on one of the most decided friends to the
            constitution, and to his country: a gentleman whose services have been distinguished,
            whose patriotism is unshaken, and his virtues unconquerable. His fortune has been
            diminished, himself and his family have personally and severely suffered in the public
            cause: he is now persecuted by the spirit of party, and too much neglected by some who
            ought from particular obligations to continue his friends. But he bears the reverse of popularity, and the misfortunes of life,
            with the dignity of conscious rectitude, and that philosophic calmness which is never
            the companion of insurgency, anarchy, or fraud. 
          I have always thought epithets of this kind, when applied to such a
            character, too ridiculous for serious refutation: but to my surprize have lately found, that by a strange combination of
              parties, invidious to each other, and who have
            only united to depress a man of too much sincerity, uniformity, and independency of
            spirit, to subserve their designs, they have been so successful as in a few instances to
            injure Mr Warren in the opinion of some he highly
            esteems.
          The philosophical observers of human conduct, I believe are pretty generally convinced that it
            is not worth while for a wise man to
            make very great sacrifices for political liberty; and it is my opinion that from their
            wanton abuse of their best friends, and the manner in which they trifle with the prize,
            the people of America least of all deserve to enjoy it.
          But in all ages, mankind are governed, less by reason than opinion,
            the caprice of the day, or the impulse
            of a moment will blow them about as with a whirlwind, and bear them down the current of
            folly, until awakened by their misery. Virtue in the sublimest sense has an influence
            only on a chosen few—and in their breasts it often finds its own reward.
          Yet, perhaps after all America may emerge from its present
            cloud,—and a more favourable termination of the embarrassments that lie in the way of
            her honour and her freedom may take place, than we have reasons to apprehend from
            present appearance. In this hope I
            leave the field of politics, convinced that human happiness depends on too many
            contingencies, to suffer us to forget our weakness, and our entire dependence on a Being
            who holds the scale of Empire and of justice.
          Dependence is a word not very pleasing to an American ear: but
            though we have broken the yoke of Britain, and defied the potentates of the earth, we
            cannot expunge it from our vocabulary. What language is this to a man of the world,
            claiming independence to his nation: to a minister of state immersed in the deep systems
            of political refinement—negotiating with nations improved by arts, erudition, and
            experience: standing on the zenith of reputation, amidst the splendor of greatness, the
            glare of pomp, and mounted to the pinnacle of ambition!
          But when I address the Ambassador, I do not forget that I am
            writing to the philosopher, who is sensible of the precarious basis of national or
            personal greatness; who knows that one may again become dependent by causes unseen—and the other, obscure from fickleness of his fellow
            men. I think he has philosophy enough to contrast the rational simplicity and the quiet
            delights of his own little Villa at the foot of Penn’s Hill, with the briliancy of the
            birth night or the parade of office, and find the latter sink in the comparison when
            tried by the feelings of reason, and not by the rivalry of pride.
          Adieu, says your respectful friend
          
            
              M Warren.
            
          
        